ELECTRONIC RECORD
                                                                          mil-/*


COA#       01-14-00251-CR                        OFFENSE: 22.011 (Sexual Assault)

           Richard A. Dunsmore v. The State
STYLE:     ofTexas                               COUNTY:         Brazoria

COA DISPOSITION:       DISMISS                   TRIAL COURT: 412th Judicial District Court


DATE: 09/09/2014                  Publish: NO    TCCASE#:        56909




                        IN THE COURT OF CRIMINAL APPEALS

                                                                  i*it-/y                /f20-J«f
          Richard A. Dunsmore v. The State of                     111! Of til
STYLE:    Texas                                       CCA #:      1 *♦•»"" f •              mi-/«f
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R^ft/jgb                                     JUDGE:

DATE:     0<9-lv(i&/f                                 SIGNED:                         PC:

JUDGE:       /£*• CfAAMhr^                            PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD